Nunez, J. (dissenting in part).
I concur with the majority except as to the reinstatement of Mary Ann McLouglin’s cause of action. In her complaint she alleged that she "was a witness [to the accident to her son and mother] and suffered severe emotional and mental trauma and anxiety and grief’. In her bill of particulars her only claim is "severe emotional and mental trauma and anxiety, grief, insomnia and loss of weight resulting in viral pneumonia.” There is not one word in either her complaint or her bill of particulars that she was struck by any object or that she sustained any physical injury as a result of this unfortunate accident. And while she undoubtedly suffered the severest emotional and mental trauma imaginable, I feel that I have no choice but to vote to sustain the dismissal of her cause on the authority of Tobin v Gross-man (24 NY2d 609).
Kupferman, J. P., and Murphy J., concur with Lupiano, J.; Lane and Nunez, JJ., dissent in part in an opinion by Nunez, J.
Judgment, Supreme Court, Bronx County, entered on May 7, 1975, modified to the extent of reversing, on the law, the dismissal of the cause of action of plaintiff Mary Ann Mc-Loughlin, reinstating said cause of action and granting a new trial thereon, without costs and without disbursements, and further modified, on the law and the facts, so as to grant a new trial to defendants-appellants as against Edmund Shanahan, as administrator of the estate of Margaret Shanahan, solely on the issue of damages with respect to the wrongful death claim of said administrator, unless he, within 20 days of *171service upon him by the defendants-appellants of a copy of the order herein, with notice of entry, serves and files in the office of the Clerk of the Supreme Court, Bronx County, a written stipulation consenting to reduce the verdict in his favor on the wrongful death claims to $60,000 and to the entry of an amended judgment in accordance therewith. Except as so modified the judgment is affirmed, without costs and without disbursements. If Edmund Shanahan, as administrator, consents to the reduction, the judgment as so amended and reduced and as otherwise modified, is affirmed, without costs and without disbursements.